            Case 1:20-cv-01649-CRC Document 13 Filed 10/08/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LISA WEATHERSBY-BELL                                   :
                                                       :
       Plaintiff,                                      :
                                                       :
       v.                                              :
                                                       :       CASE NO.: 1:20-cv-01649 CRC
WASHINGTON METROPOLITAN AREA                           :
TRANSIT AUTHORITY,                                     :
                                                       :
      Defendant.                                       :
____________________________________

                                  JOINT RULE 16.3 REPORT

       Per the October 6, 2020 Order for Initial Scheduling Conference and pursuant to Fed. R.

Civ. P. 26(f) and L. R. Civ. 16.3, counsel for the parties have conferred with respect to the

matters required by the foregoing authorities. David Tompkins, Esquire, on behalf of the Plaintiff

and Neal M. Janey, Jr., Esquire on behalf of Defendant, participated in the conference. The

parties jointly submit this report setting forth their positions on the matters discussed in the

conference.

       A.       BRIEF STATEMENT OF THE CASE


       Plaintiff:      On January 3, 2019, plaintiff was the driver of a 2016 Honda CRV that

was stopped for traffic on 11th Street NW at its intersection with Harvard Street NW in

Washington, D.C. As she was stopped, a WMATA bus struck her vehicle in the rear. The driver

of the Metrobus was issued a citation for following too closely.

       Defendant:      On or about January 3, 2019, Plaintiff claims that WMATA’s Metrobus

contacted her vehicle in a rear-end collision while she was stopped in the lane of traffic.

WMATA contends that after servicing a bus stop in the service lane, it moved its Metrobus

                                                  1
          Case 1:20-cv-01649-CRC Document 13 Filed 10/08/20 Page 2 of 6




forward and into the lane of traffic when Plaintiff, initially attempting to make a right turn from

the service lane, abruptly and without warning proceeded to turn into the lane of travel, go

straight, and then abruptly stopped in the lane of travel for no reason while the light was green.

Plaintiff’s sudden and unjustified actions caused WMATA’s Metrobus to make contact with

Plaintiff’s vehicle.

        B.      PROPOSED SCHEDULE

        The parties have conferred and propose the following schedule:

                Commencement of Discovery: The first business day after the court accepts
                the parties proposed scheduling order. (October 31, 2020)

                Rule 26(a)(1) Initial Disclosures: The parties shall make their respective Rule
                26(a)(1) disclosures within 30 days after the Court approves and enters the
                scheduling order. (November 30, 2020)

                Proponent’s Rule 26(a)(2) Disclosures: Proponent’s Rule 26(a)(2) disclosures
                must be made within 60 days after the Court approves and enters the scheduling
                order. (December 30, 2020)

                Opponents Rule 26(a)(2) Disclosures: Opponent’s Rule 26(a)(2) disclosures
                must be made within 30 days after the Proponent’s Rule 26(a)(2) disclosures are
                made. (January 30, 2021)

                Deadline to Amend Pleadings/Join Additional Parties: Amendment to
                pleadings and/or joinder of additional parties shall be made no later than 21 days
                after the Scheduling Order has been entered. (November 21, 2020)

                Discovery Cutoff: Discovery shall close 120 days after the Court approves and
                enters the scheduling order. (March 1, 2021)

                Dispositive Motions: Dispositive motions shall be due 45 days following
                the close of discovery. (April 15, 2021)

                Pretrial Conference: To be determined by the Court after the Court’s ruling on
                any dispositive motions.

                Trial: To be determined by the Court.

        C.      LOCAL 16.3(c) MATTERS DISCUSSED BY THE PARTIES



                                                 2
            Case 1:20-cv-01649-CRC Document 13 Filed 10/08/20 Page 3 of 6




       1.       Dispositive Motions

       There are no dispositive motions pending.

       Plaintiff: Plaintiff will file dispositive motions as necessary.

       Defendant: Defendant will file dispositive motions if necessary.

       2.       Joinder and Amendment & Factual and Legal Issues to Be Agreed Upon or
                Narrowed

        The parties do not anticipate that the pleadings will be amended or that additional parties
will be joined. However, the parties agree that all parties shall be joined and pleadings be
amended within 21 days after the Scheduling Order is approved and entered. At this point, the
parties are not able to identify any factual or legal issues to be agreed upon or narrowed.

       3.       Assignment to Magistrate Judge

       Plaintiff:   Plaintiff consents to proceeding before a Magistrate Judge.

       Defendant: WMATA does not consent to proceeding before a magistrate judge.

       4.       Settlement

       Plaintiff: Plaintiff is always open to settlement negotiations.

       Defendant: Defendant does not anticipate being in a position to evaluate this case for
settlement until after discovery is completed and dispositive motions are filed and ruled on.

       5.       ADR

       Plaintiff: Plaintiff consents to ADR at the conclusion of discovery.

       Defendant: Defendant believes that ADR can be considered at the conclusion of
discovery and after dispositive motions are ruled on. See Paragraph 4, supra.

       6.       Resolution by Summary Judgment & Dates for Dispositive Motions

       Plaintiff: At this time, Plaintiff does not anticipate resolution by motion.

       Defendant: Defendant anticipates filing a motion for summary judgment if necessary.

       Parties: The parties propose that (A) dispositive motions should be submitted to the
Court no later than forty-five (45) days after the close of discovery (B) oppositions to dispositive
motions should be submitted to the Court no later than twenty-one (21) days after any such



                                                 3
            Case 1:20-cv-01649-CRC Document 13 Filed 10/08/20 Page 4 of 6




motions are filed; and (C) reply briefs should submitted to the Court no later than fourteen (14)
days after an opposition motion is filed.

       7.       Initial Disclosures

       The parties shall make their respective Rule 26(a)(1) disclosures within 30 days after the
Court approves and enters the scheduling order.

       8.       Discovery

        Length of Fact Discovery: Discovery shall close 120 days after the Court approves and
enters the scheduling order
        Limits Placed on Discovery: The parties agree that discovery should be conducted in
accordance with the Federal Rules of Civil Procedure. The parties also propose that each party
should be limited to no more than twenty-five (25) requests for production under Fed. R. Civ. P.
34.

       Protective Order:

       Plaintiff:      Plaintiff will consent to a protective order.

       Defendant: Defendant believes that a protective order will be necessary for
confidential and/or proprietary information that may be disclosed during discovery. Defendant
will confer with Plaintiff to enter a Protective Order by Consent.

       9.       Electronically Stored Information

       Plaintiff: None.

       Defendant: The defendant does not believe electronic discovery will be necessary in this
case and agree that documents initially created in electronic form, including electronic mail,
should be produced in hard copy and/or searchable pdf format.

       10.      Privilege & Trial Preparation Materials

       Plaintiff: Other than communications with counsel, Plaintiff anticipates none.

        Defendant: WMATA is certain that its reports have information which will require
redacting pursuant to the self-evaluative privilege. It is also possible that some documents
requested during discovery will be protected by attorney work product and/or attorney client
privileges as well.

       11.      Expert Witness Reports




                                                  4
         Case 1:20-cv-01649-CRC Document 13 Filed 10/08/20 Page 5 of 6




       The parties propose that expert witness reports be made during the Rule 26(a)(2)
disclosure deadlines listed in Section B above and that any supplementations of the expert
witness reports be made prior to thirty (30) days before the end of the discovery period.

       12.     Class Actions

       Not applicable.

       13.     Bifurcation

       The parties do not anticipate the need to bifurcate discovery and/or the trial.

       14.     Pretrial Conference

       The parties propose that the date for the Pretrial Conference be set after the Court rules
on any dispositive motions, if filed.

       15.     Trial Date

       The parties propose that the trial date be set at the Pretrial Conference.

       16.     Other Matters

       The parties see no other matters appropriate for inclusion in a scheduling order.

       D.      CONCLUSION

        The parties respectfully request that the Court enter the proposed scheduling order that
the parties have set forth herein.




                                                 5
 Case 1:20-cv-01649-CRC Document 13 Filed 10/08/20 Page 6 of 6




Respectfully submitted,

/s/ David E. Tompkins
David E. Tompkins – Bar #457632
Lewis & Tompkins, P.C.
836 Bonifant Street
Silver Spring, MD 20910
Tel. 202-296-0666
Fax. 202-371-9228
Email: dtompkins@lewisandtompkins.com

/s/ Neal M. Janey, Jr. _____________________
Neal M Janey, Jr. – Bar # 995449
Associate General Counsel
WMATA – Office of General Counsel
600 Fifth Street, N.W.
Washington, D.C. 20001
Tel. (202) 962-1067
Fax.(202) 962-2550
Email: nmjaney@wmata.com




                                    6
